Case 1:19-cv-01816-STV Document 1 Filed 06/21/19 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Case No. ________________________

MOHAMED DIRSHE,

       Plaintiff,

vs.

THE GEO GROUP, INC.,

     Defendant.
_____________________________ _________________________________________

                          NOTICE OF REMOVAL
________________________________________________________________________

       Defendant, THE GEO GROUP, INC., pursuant to 28 U.S.C. §1332 and 28 U.S.C.

§1441, hereby file with this Court this notice of removal in the above-entitled case. In

support thereof, Defendant states as follows:

                              I. Procedural Background

       1.      This litigation was commenced by Mohamed Dirshe (“Plaintiff”) as a civil

action in the District Court of the County of Adams, Colorado, by the filing of a Complaint

and Jury Demand (the “Complaint”) assigned Case Number 2019CV30695 (the “State

Court Action”).

       2.      The Complaint identified the Plaintiff as Mohamed Dirshe in the State of

Colorado. The GEO Group is named as the sole Defendant.

       3.      The Complaint was served upon Defendant on or about May 31, 2019.

Defendant has not answered or otherwise appeared in the State Court Action.
Case 1:19-cv-01816-STV Document 1 Filed 06/21/19 USDC Colorado Page 2 of 4




       4.     This Notice of Removal has been timely filed by Defendant before the

expiration of 30 days after it first ascertained that the case is one which is or has become

removable based upon diversity of citizenship.

       5.     This action is properly removed to this Court as the State Court Action is

pending within this district as provided for in 28 U.S.C. §1441.

       6.     A copy of this Notice of Removal has been filed with the Clerk of the District

Court, Adams County, Colorado, and written notice of its filing has been given to Plaintiff,

the adverse party hereto, as required by 28 U.S.C. §1446(d). A copy of the notice to

parties is attached hereto as EXHIBIT A-1.

       7.     Defendant has attached all required exhibits to this Notice of Removal as

required by prevailing rules of court. Specifically, attached are those pleadings served

upon Defendants: District Court Civil (CV) Case Cover Sheet for Initial Pleading of

Complaint (EXHIBIT A-2) and Complaint and Complaint and Jury Demand (EXHIBIT A-3).

Also attached is the Entry of Appearance filed by counsel for Defendant (EXHIBIT A-4).

A Register of Actions is attached as EXHIBIT A-5.

       8.     This Notice of Removal is filed subject to and without waiver of any defenses,

right to a jury trial, or objections to Plaintiff’s Complaint to the fullest extent allowed under

the Federal Rules of Civil Procedure or other applicable law.

       10.    This Court has subject matter jurisdiction under 28 U.S.C. §1332 because

there is complete diversity between adverse parties, and the amount in controversy

exceeds $75,000, exclusive of interest and costs.


                                               2
Case 1:19-cv-01816-STV Document 1 Filed 06/21/19 USDC Colorado Page 3 of 4




                                II.   Diversity Jurisdiction

       11.    The GEO Group, Inc., is a publicly traded company organized under the laws

of Florida. The center of its overall direction, control, and coordination is at its principal

place of business at 4955 Technology Way, Boca Raton, FL 33431.

       12.    The averments regarding citizenship made in the foregoing paragraphs apply

from the date of the filing of the Complaint up to and including the date of this Notice of

Removal.

       13.    Accordingly, there is complete diversity between the Plaintiff and Defendants.

                               III. Amount in Controversy

       14.    Removal is also proper because the amount in controversy exceeds $75,000,

exclusive of interest and costs. The Complaint seeks damages for past and future

pecuniary and non-pecuniary losses, emotional distress, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses

and, in his Civil Cover Sheet, Plaintiff claims damages in excess of $100,000.

       15.    Accordingly, this Court has subject matter jurisdiction over this matter

pursuant to 28 U.S.C. §1332.

                                      IV.   Conclusion

       Defendant respectfully requests that the Court and all parties hereto take notice that

this action, formerly pending in the District Court of Adams County, Colorado, has been

removed to and is now pending in the United States District Court for the District of

Colorado.


                                              3
Case 1:19-cv-01816-STV Document 1 Filed 06/21/19 USDC Colorado Page 4 of 4




                                             Respectfully submitted,


Date: June 21, 2019                          s/ Ann B. Smith
                                             Ann B. Smith
                                                    VAUGHAN & DeMURO
                                                    111 South Tejon, Suite 545
                                                    Colorado Springs, CO 80903
                                                    (719) 578-5500 (phone)
                                                    (719) 578-5504 (fax)
                                                    asmith@vaughandemuro.com (e-mail)
                                             ATTORNEY FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of June, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing
to the following e-mail addresses:

Aaron Elinoff, Esq.
aaron@novo-legal.com

Danielle C. Jefferis, Esq.
djefferis@law.du.edu


                                             s/ Ann B. Smith
                                             Ann B. Smith
                                                    VAUGHAN & DeMURO
                                                    111 South Tejon, Suite 545
                                                    Colorado Springs, CO 80903
                                                    (719) 578-5500 (phone)
                                                    (719) 578-5504 (fax)
                                                    asmith@vaughandemuro.com (e-mail)
                                             ATTORNEY FOR DEFENDANT




                                                4
